DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2020, has been entered.







Claim Disposition

3.	Claims 1-5, 7 and 15-40 are cancelled. Claims 6 and 8-14 are pending and are under examination.





Claim Objection

4.	Claims 6 and 8-14 are objected to because of the following informalities:
For clarity and precision of claim language it is suggested that claim 6 is amended to read,”….binds an antisense…” in lieu of “capable of binding”. The dependent claims hereto are included.
For clarity is suggested that claim 11 is amended to read, “The formulation of claim 6, [[for use as a]] wherein the formulation is a component of a fibrin sealant.
Appropriate correction is required.





Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 6 and 8-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention is directed to “a formulation comprising fibrinogen and a thrombin solution comprising thrombin binding oligonucleotide...”. The claimed formulation has an aptamer comprising a nucleic acid sequence set forth in SEQ ID NOs: 1-6 or an analog thereof. No correlation is made between structure and function with respect to the “analog thereof” . The claimed invention as amended is now directed to a vast variable genus of nucleic acid analogs and is not adequately described. An ordinary skill worker can’t envision that the oligonucleotides would comprise a string of nucleotides,
however, there is no structural limitation to give a glimpse of what set of nucleotides are encompassed in the claim language, and thus a broad variable genus is claimed. Further claim 6 is directed to a functional activity that is recited as “capable of” thus not a positive recitation of an activity. The dependent claims hereto are included because they do not rectify all the missing information.
The specification at pages 2-3 disclose the following, “Provided herein is a method for the use of thrombin binding oligonucleotides that have the exceptional ability to reversibly inhibit thrombin and stabilize its activity in an aqueous solution. The thrombin binding oligonucleotides are such that they can bind to thrombin in a thrombin aqueous solution and inhibit, at least partially, the activity of thrombin”.
The instant specification also discloses at paragraph [0016], that “the thrombin binding oligonucleotide is selected to bind to any region of the thrombin to which binding would inhibit thrombin activity in a reversible manner; for example to inhibit thrombin activity from autolysis. In some embodiments, the thrombin binding oligonucleotide binds to exosite I or exosite II of thrombin or to both. In specific embodiments of the method, the 
40 nucleotides in length, about 14 to about 35 nucleotides in length, or about 14 to
about 25 nucleotides in length. The aptamer may bind to a consecutive linear sequence of amino acids in thrombin or may bind to a three dimensional region of thrombin...”.
In addition, the claimed invention is not adequately described with respect to the ‘formulation’, note that claim 6 recites that “a formulation comprising fibrinogen and a thrombin solution comprising thrombin binding oligonucleotide” which is not clearly defined. The specification discloses the following:
“[0205] Thrombin activity to form fibrin sealant-drop test assay: In this assay, one barrel of a two-component fibrin sealant device, was filled with a specified amount of
thrombin (typically 200 lU/ml thrombin [.about.2 .mu.M]) and the second barrel was filled with standard BAC2-fibrinogen solution (.about.7% fibrinogen). The device was placed above a tilted plane (.about. 15-30.degree.) on which millimeter paper was placed. A mechanized lever pushed both barrels simultaneously, expressing equal and measured amounts of both solutions through a conjoined tip. The drop containing the mix of the two components trickled down the slope until a clot formed. The distance traveled by the drop was measured, being a function of the rate of fibrinogen polymerization and, thereby of the effective concentration of thrombin used” (emphasis added).
[0206] Reversible inhibition of thrombin activity by TBA. TBA1 was shown to reversibly inhibit thrombin activity in a dose-dependent manner. A stock solution of 10 lU/ml 
Thus, the scope of the claims are not commensurate with the disclosure in the instant specification and the limitations of the specification cannot be read into the claims. Therefore, the claimed invention is not adequately described.
The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as be structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. 
Furthermore, the 'written description' requirement.., serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed ....The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005). The purpose of the written description requirement "is to ensure that the scope of the right to exclude ... does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed. Cir. 2000). The goal of the written description requirement is "to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4 (CCPA 1977) "A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the 
Additionally, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed' (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed" (See Vas-Cath at page 1116). The skilled artisan cannot envision the detailed chemical structure of the encompassed genus, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
The claims are read in light of the specification, however, the limitations of the specification cannot be read into the claims, and the claims as presented are not adequately described. The claimed invention is overly broad and encompasses a large variable genus of structures. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of
the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 9 is indefinite for the recitation of, “The formulation of claim 6, wherein the thrombin concentration is 100 IU/ml-5,000 IU/ml”, when claim 6 from which it depends recites “equal to or greater than 4 IU/ml-15,000 IU/mh”. Note that “5000 IU/ml is less than the value in claim 6. See also claim 10 with similar language.



Response to Arguments

7.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that new rejections are instituted under 112 first and second paragraphs for the reasons stated above.
 



Conclusion

8.	No claim is presently allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652